DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2020 has been entered.
Response to Amendment
In response to the amendment received October 5, 2020:
Claims 23, 25, 32, and 34 have been canceled as per Applicant’s request.  Claims 1-3, 8-10, 24, and 33 are pending.  (Note: Previous withdrawn claims are rejoined herein.)  
The previous prior art rejection is withdrawn.  Thus, the application is in condition for allowance.  
Election/Restrictions
Claim 1 is allowable. Claims 26-31, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of the distinct species, as set forth in the Office action mailed on August 16, 2018, is hereby withdrawn and claims 26-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 8-10, 24, 26-31, and 33 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1. 
	Claim 1 teaches the lithium battery comprising the elements therein. Notably, the lithium battery requires “a conformal lithiophilic coating on surfaces of the porous matrix defining nanoscale open spaces within the porous matrix, and the nanoscale open spaces and the lithiophilic coating around the nanoscale open spaces enable thermal infusion of the lithium metal into the nanoscale open spaces to form lithium metal domains having a dimension in a range of 1 nm to 500 nm.”  US 2010/0098856 (Zhamu ‘586), previously relied upon, may teach a porous matrix with lithium containing material therein, and US 5824434 (Kawakami et al.), previously relied upon, may teach a conformal coating.  However, there is no teaching of a structure as claimed (requiring the nanoscale structure, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/EUGENIA WANG/Primary Examiner, Art Unit 1796